Citation Nr: 1136435	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-10 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for psychiatric disability, variously claimed as schizophrenia, an anxiety disorder, and post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

38 C.F.R. § 3.156(b) (Pending claim) provides that new and material evidence received prior to the expiration of the appeal period for a rating decision will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

The Board finds in this decision, and the RO found in its September 2007 RO rating decision, that a letter received in May 2007 from a VA psychologist constitutes new and material evidence.  This new and material evidence was received within one year of a September 2006 RO rating decision that denied the Veteran's claim, and therefore was received within the one-year appeal period with respect to the September 2006 RO rating decision.  See 38 U.S.C.A. § 7105.  As a result, the VA psychologist's letter received in May 2007 is to be considered as having been filed in connection with the September 2006 RO rating decision; the September 2006 RO rating decision is not final.  See 38 C.F.R. § 3.156(b).

As reflected on the title page of this decision, the claim on appeal has been construed and characterized to reflect the reasonable expectations of the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)  (holding claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts, which include claimant's description of history and symptoms, and VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  

Although in the August 2007 decision on appeal the RO reopened the Veteran's claim for service connection for psychiatric disability and denied entitlement on the merits, the Board of Veterans' Appeals (Board) must make its own determination as to whether new and material evidence has been received to reopen a claim.  That is, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the matter on appeal has been characterized on the title page of this decision to reflect the requirement that new and material evidence be received to reopen the claim.
 
The reopened claim for service connection for psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the March 2004 unappealed RO denial of the claim for service connection for a generalized anxiety disorder with paranoid personality disorder, also claimed as PTSD and schizoid personality, a supporting medical nexus opinion dated in March 2007 was received from a VA treating psychologist; this opinion relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the March 2004 decision that denied service connection for a generalized anxiety disorder with paranoid personality disorder, also claimed as PTSD and schizoid personality, which was the last final denial with respect to this matter, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c).  

In the present case, the Board reopens the claim for service connection for psychiatric disability.  Under these circumstances, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Claim Reopened

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In March 2004, the RO provided the Veteran notice that his claim for service connection for a generalized anxiety disorder with paranoid personality disorder, also claimed as PTSD and a schizoid personality, had been denied for lack of new and material evidence.  The March 2004 letter provided the Veteran with his appellate rights.  A notice of disagreement was not received within one year of the notice letter.  As the RO informed the Veteran in an unappealed letter decision dated in June 2005, the March 2004 RO rating decision is final since a notice of disagreement was not received within one year of the decision.  See 38 U.S.C.A. § 7105.

In March 2007, a VA psychologist with whom the Veteran had undergone individual psychotherapy wrote a letter in support of the Veteran's claim for service connection for psychiatric disability.  The letter was received by the RO in May 2007, within one year of a September 2006 RO rating decision that found that new and material evidence had not been received to reopen the Veteran's claim for service connection for psychiatric disability, and therefore within the appeal period of the September 2006 RO rating decision.  See 38 U.S.C.A. § 7105 (Filing of notice of disagreement and appeal); 38 C.F.R. § 3.156(b) (New and Material Evidence--Pending Claim).

In a detailed and reasoned written opinion the VA psychologist wrote in her March 2007 letter that after personal interviews with the Veteran, review of Veteran's VA records of treatment, and limited review of his service treatment records, it was her opinion that it was more likely than not that that the Veteran developed an anxiety disorder as a result of a traumatic experience during service.  

The VA psychologist is competent to provide a medical opinion as to whether the Veteran's psychiatric disability began during service or is related to any incident of service.  See 38 C.F.R. § 3.159(a)(1).  Further, in determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, the credibility of the VA psychologist's letter is presumed.  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

This is the first competent medical nexus opinion provided in support of the Veteran's claim for service connection for psychiatric disability.  It is consistent with a September 1989 VA treatment record indicating that the Veteran felt during service that people were following him and ended up hurting him while he was in the military, and that he was hospitalized in a psychiatric unit during service and then prescribed Thorazine and diagnosed as having schizophrenia.  (VA's duty to seek the in-service records of psychiatric treatment and hospitalization will be addressed in the remand section of this decision.)

Also, in a March 2006 SSA disability determination, a copy of which was submitted by the Veteran in March 2008, it was found that "[t]he medical evidence shows that [the Veteran] has longstanding schizophrenia, which was first diagnosed while serving active duty military and followed by VA psychiatry for many years."  (See March 2006 fully favorable SSA decision, page 4, finding of fact 5, paragraph 4.)  This also constitutes newly received favorable evidence.  (VA's duty to seek the relevant SSA records will be addressed in the remand section of this decision.)

Consistent with the March 2006 SSA decision, VA treatment records from 2010 and 2011 include a recurring diagnosis of paranoid schizophrenia.

In light of the foregoing, the Board finds that when considered in the context of the evidence previously in the claims file, the VA psychologist's March 2007 medical opinion is competent probative evidence that addresses an element necessary for substantiation of the Veteran's claim and raises a reasonable possibility of substantiating the claim.  Evidence received since that time further supports the claim.  Accordingly, the Board finds that new and material evidence has been received and that reopening of the Veteran's claim for service connection for psychiatric disability is warranted.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for service connection for psychiatric disability is reopened.



REMAND

In an August 2011 Written Brief Presentation, the Veteran's representative asserted that the Veteran's service treatment records and service personnel records were not associated with the claims file.  In fact the complete Official Military Personnel File appears to have been received from the service department in the form of microfiche, but has not been printed out onto paper.  Similarly, the Veteran's service treatment records (aside from any separately stored service department records of psychiatric disability or hospitalization that may be available) have been obtained on microfiche but have not been printed and associated with the claims file.  So that the Veteran's representative and reviewing medical personnel may have reasonable access to relevant evidence, the service personnel records and service treatment records must be printed from the microfiche and the paper copies must be associated with the claims file.

A March 2007 medical opinion from a treating VA psychologist indicates that the Veteran likely has psychiatric disability that began during active service or is related to service.  Because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion as to whether the Veteran has psychiatric disability that began during service or is related to some incident of service is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In a March 2006 SSA disability determination, it was found that "[t]he medical evidence shows that the [the Veteran] has longstanding schizophrenia, which was first diagnosed while serving active duty military and followed by VA psychiatry for many years."  In March 2010 the RO made an unsuccessful attempt to obtain the relevant medical records from the SSA.  However, as the records would be relevant to the Veteran's claim before VA for service connection for psychiatric disability, and were identified as in the possession of a Federal agency, the RO/AMC shall continue to seek these records until the records are obtained unless it becomes reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3).

Additionally, the Veteran's lay assertions and medical histories provided from the 1980s forward consistently indicate that the Veteran received psychiatric care and inpatient care while stationed at Pearl Harbor, and that the service department records for this in-service care have not been obtained.  The RO/AMC must seek to obtain these identified records of in-service treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

It also appears likely that there are additional VA records of treatment that have not been sought or obtained.  For example, a March 2007 letter from a VA psychologist indicates that she had been treating the Veteran in individual psychotherapy sessions at the VA Outpatient Clinic in Reading since April 2005, and that the Veteran "had been in continuous OP treatment since his discharge from the military."  The RO/AMC must seek any additional records of treatment relevant to the Veteran's claim for service connection for psychiatric disability.  See 
38 U.S.C.A. § 5103(A)(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability from the time of his discharge from service in April 1982 through the present time.  

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any relevant records that have not been previously received from each health care provider the Veteran identifies.  

A March 2007 letter from a VA psychologist indicates that she had been treating the Veteran in individual psychotherapy sessions at the VA Outpatient Clinic in Reading since April 2005, and that the Veteran "had been in continuous OP treatment since his discharge from the military."  All additional VA records of mental health treatment that are reasonably identified by the record or the Veteran, to include records of VA mental health treatment at the VA Outpatient Clinic in Reading from April 2005 forward, must be sought.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  Print the Veteran's service treatment records from the service department microfiche in the claims file and associate the printed copies with the claims file.

3.  Print the Veteran's service personnel records from the service department microfiche in the claims file and associate the printed copies with the claims file.

4.  Contact all necessary sources to obtain the Veteran's records of psychiatric treatment and hospitalization at Pearl Harbor during active service.

5.  Contact the Social Security Administration (SSA) as many times as are necessary to obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  See 38 C.F.R. § 3.159(c)(2); March 2006 fully favorable SSA decision finding Veteran to be disabled due to schizophrenia.  

6.  The efforts to obtain records from a federal department or agency shall continue until the records are obtained unless it becomes reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3).

7.  Once all available relevant medical records have been received, arrange for a VA examination with a psychologist or psychiatrist.  

The purpose of the examination is to determine whether the Veteran has current psychiatric disability that began during active service or is related to any incident of service.  

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations.  All indicated tests and studies must be performed.  

(c) The examiner must review the March 2007 medical opinion of a VA treating psychologist provided in support of the Veteran's claim.

(d) The examiner must review a September 1989 VA treatment record indicating that the Veteran felt during service that people were following him and ended up hurting him while he was in the military, and that he was hospitalized in a psychiatric unit during service and then prescribed Thorazine and diagnosed as having schizophrenia.

(e) The examiner must review a March 2006 SSA disability determination, a copy of which was submitted by the Veteran in March 2008, which states that "[t]he medical evidence shows that the [the Veteran] has longstanding schizophrenia, which was first diagnosed while serving active duty military and followed by VA psychiatry for many years."  (See March 2006 fully favorable SSA decision, page 4, finding of fact 5, paragraph 4.), and, if obtained by the RO/AMC, the medical evidence received by SSA in support of that finding.

(f) The examiner must obtain a full psychiatric history from the Veteran.  If there is a clinical or medical basis to support or question the history provided by the Veteran, the examiner must so state, with a fully reasoned explanation for his or her finding.

(g) The examiner must provide a diagnosis for each psychiatric disorder ascertained at the VA examination.

(h) For each diagnosed disorder, the examiner must provide a medical opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disorder began during active service or is related to any incident of service.

(i) The examiner is requested to provide a fully reasoned explanation for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

8.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


